DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2019 and 11/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 15, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2016/0013079 in view of Vopat et al. US 2016/0379854.
Re claim 1, Choi teaches an apparatus for supporting a substrate (fig4), the apparatus comprising: 
a chuck stage (210, fig4, [65]) having an inner space (space holding 280, fig4, [70]) defined by a base (part of 210 facing 280, fig4) and sidewalls (side wall of 210 facing 242, fig4); 
a heating unit (280, fig4, [70]) provided in the inner space of the chuck stage; and 
a quartz window (220, fig4, [68]) configured to cover the inner space of the chuck stage, the quartz window having an upper surface on which the substrate  (W, fig4, [66]) is placed, 
wherein the heating unit includes: 
a heating plate (260, fig4, [70]) having a disk shape with an opening in the center thereof (fig2 and 4); and 
heating modules (252, fig4, 72]) mounted on the heating plate.
Choi does not explicitly show heating modules each having a printed circuit board on which heating light sources emitting light for heating are mounted.
Vopat teaches heating modules (130, fig2, [27]) each having a printed circuit board (120, fig2, [28]) on which heating light sources emitting light for heating are fixed to bottom cooling plate (110, fig2, [22]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Vopat to use the LED heating module with pattern shown in fig5 on the reflection element 260 of Choi. The motivation to do so is to save space and achieve high heating efficiency (Choi, [44]) and better heat dissipation with simplified wire and coolant channels.
Re claim 2,Choi modified above teaches the apparatus of claim 1, wherein the heating modules are installed in respective heating zones (Vopat, fig5) on the heating plate that are divided from each other, and the heating light sources emit light for heating the substrate, in different directions according to the heating zones for an improvement in heating uniformity of the substrate (Vopat, fig5).
Re claim 3, Choi modified above teaches the apparatus of claim 2, wherein the heating modules are parallel (Vopat, 130, fig4 and5) or oblique to the substrate, or are curved with respect to the substrate.
Re claim 4, Choi modified above teaches the apparatus of claim 2, wherein the heating zones include at least a central zone (Vopat, 510a, fig5, [27]), a peripheral zone (Vopat, 510e, fig5, [27]), and at least one intermediate zone (Vopat, 510b-d, fig5, [27]) therebetween with respect to a distance from the center of the heating plate.
Re claim 5, Choi modified above teaches the apparatus of claim 4, wherein at least one of the central zone, the peripheral zone, and the intermediate zone is divided into equiangular zones with a predetermined central angle (Vopat, fig5).
Re claim 6, Choi modified above teaches the apparatus of claim 2, wherein the heating zones include fan- shaped equiangular zones with a predetermined central angle that are divided from each other with respect to the heating plate (Vopat, fig5).
Re claim 9, Choi modified above teaches the apparatus of claim 2, wherein each of the heating modules further includes a heat rejection member (Vopat, 110, fig2, [28]) on a bottom side of the printed circuit board (Vopat, 120, fig2, [28]).
Re claim 10, Choi modified above teaches the apparatus of claim 2, wherein the heating plate has a heat rejection structure (Vopat, 110, fig2, [28]) with a fluid flow channel (Vopat, 115, fig2, [22]) through which fluid flows (Vopat, coolant, [22]), to reject heat generated by the heating modules.
Re claim 11, Choi modified above teaches the apparatus of claim 1, wherein the heating light sources include light emitting diodes (Vopat, 130, fig2, [27]).
Re claim 15, Choi modified above teaches the apparatus of claim 1, further comprising: a rotary part (Choi, 230, fig4, [67]) combined with the chuck stage to rotate the chuck stage (Choi, 210, fig4, [74]), the rotary part having a hollow shape (Choi, fig4, [67]), wherein the heating unit is not rotated in the chuck stage (LED with cooling channel fixed to 260 not rotating with 210, [74]).
Re claim 16, Choi teaches an apparatus for processing a substrate (fig3), the apparatus comprising: 
a processing vessel (100, fig3, [48]) that is open at the top; 
a substrate support unit (200, fig2, [48]) located in the processing vessel and configured to support the substrate; 
a processing liquid supply unit (300, fig3, [48]) configured to supply a processing liquid to the substrate placed on the substrate support unit; and 
a heating unit (280, fig4, [48]) provided in the substrate support unit, the heating unit having a heating plate (260, fig4, [70]) on which heating modules (252, fig4, 72]) are mounted.
Choi does not explicitly show a printed circuit board on which heating light sources emitting light for heating the substrate are mounted, wherein the heating unit has a first heating zone in which the heating modules illuminating a specific region of the substrate to compensate for temperature of the specific region are arranged and a second heating zone in which the heating modules illuminating a normal region of the substrate other than the specific region are arranged.
Vopat teaches a printed circuit board (120, fig2, [28]) on which heating light sources (130, fig2, [27]) emitting light for heating the substrate are mounted, wherein the heating unit has a first heating zone (510a or e, fig5) in which the heating modules illuminating a specific region of the substrate to compensate for temperature of the specific region are arranged and a second heating zone (510b-d, fig5) in which the heating modules illuminating a normal region of the substrate other than the specific region are arranged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Vopat to use the LED heating module with pattern shown in fig5. The motivation to do so is to save space and achieve high heating efficiency (Choi, [44]).

Re claim 19, Choi modified above teaches the apparatus of claim 16, wherein the first heating zone is provided on a concentric circle with respect to the center of the heating plate (Vopat, 510a or e, fig5).
Re claim 20, Choi modified above teaches the apparatus of claim 16, wherein the first heating zone is at least one of fan-shaped equiangular zones with a predetermined central angle that are divided from each other with respect to the center of the heating plate (Vopat, 510a or e, fig5).
Re claim 21, Choi modified above teaches the apparatus of claim 16, wherein each of the heating modules further includes a heat rejection member (Vopat, 110, fig2, [28]) on a bottom side of the printed circuit board (Vopat, 120, fig2, [28]).
Re claim 22, Choi modified above teaches the apparatus of claim 16, wherein the heating plate has a heat rejection structure (Vopat, 110, fig2, [28]) with a fluid flow channel (Vopat, 115, fig2, [22]) through which fluid flows (Vopat, coolant, [22]), to reject heat generated by the heating modules.
Re claim 23, Choi modified above teaches the apparatus of claim 16, wherein the substrate support unit includes: a chuck stage (Choi, 210, fig4, [65]) having an inner space (Choi, space holding 280, fig4, [70]) defined by a base and sidewalls; a quartz window (Choi, 220, fig4, [68]) configured to cover the inner space of the chuck stage, the quartz window having an upper surface on which the substrate is placed (Choi, W, fig4, [66]); and a rotary part (Choi, 230, fig4, [67]) combined with the chuck stage to rotate the chuck stage, the rotary part having a hollow shape (Choi, fig4, [67]), and wherein the heating unit is not rotated in the inner space of the chuck stage (LED with cooling channel fixed to 260 not rotating with 210, [74]).



Claims 7, 8, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2016/0013079 in view of Vopat et al. US 2016/0379854 and Markle et al. US 2012/0113640.
Re claim 7, Choi does not explicitly show the apparatus of claim 2, wherein at least one of the heating zones is inclined or curved to cause the light for heating to be concentrated on a specific region of the substrate.
Markle teaches LED in the peripheral zone tilted incline toward center or downwardly inclined toward the outside to obtain desired light output emission pattern and path (fig13, 14, [74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Markle to have tilt angle of each panel adjustable and heating zone 510a or 510e tilted. The motivation to do so is to obtain desired light output emission pattern and path (Markle, [74]).
Re claim 8, Choi does not explicitly show the apparatus of claim 2, wherein at least one of the heating zones is downwardly inclined or convex toward the outside to cause the light for heating to be diffused.
Markle teaches LED in the peripheral zone tilted incline toward center or downwardly inclined toward the outside to obtain desired light output emission pattern and path (fig13, 14, [74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Markle to have tilt angle of each panel adjustable heating zone 510a or 510e tilted. The motivation to do so is to obtain desired light output emission pattern and path (Markle, [74]).
Re claim 12, Choi does not explicitly show the apparatus of claim 2, wherein some of the heating light sources located in the heating zones emit the light for heating in a different direction.
Markle teaches LED in the peripheral zone tilted incline toward center or downwardly inclined toward the outside to obtain desired light output emission pattern and path (fig13, 14, [74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Markle to have tilt angle of each panel adjustable heating zone 510a or 510e tilted. The motivation to do so is to obtain desired light output emission pattern and path (Markle, [74]).
Re claim 17, Choi does not explicitly show the apparatus of claim 16, wherein a direction of the light for heating that is emitted from the heating modules arranged in the first heating zone is different from a direction of the light for heating that is emitted from the heating modules arranged in the second heating zone.
Markle teaches LED in the peripheral zone tilted incline toward center or downwardly inclined toward the outside to obtain desired light output emission pattern and path (fig13, 14, [74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Markle to have tilt angle of each panel adjustable heating zone 510a or 510e tilted. The motivation to do so is to obtain desired light output emission pattern and path (Markle, [74]).
Re claim 18, Choi modified above teaches the apparatus of claim 16, wherein the heating modules arranged in the second heating zone are parallel to the substrate (Vopat, 130, fig4 and5).
Choi does not explicitly show  wherein the heating modules arranged in the first heating zone are oblique to the substrate or are curved with respect to the substrate.
Markle teaches LED in the peripheral zone tilted incline toward center or downwardly inclined toward the outside to obtain desired light output emission pattern and path (fig13, 14, [74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Markle to have tilt angle of each panel adjustable and the first heating zone 510a or 510e tilted. The motivation to do so is to obtain desired light output emission pattern and path (Markle, [74]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2016/0013079 in view of Vopat et al. US 2016/0379854 and Logan et al. US 2015/0147911.
Re claim 13, Choi does not explicitly show the apparatus of claim 2, wherein the opening has a semicircular shape.
Logan teaches forming D-shaped opening (74, fig1, [22]) to provide indexed installation between plate 70 and 60 ([22]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi and Logan to adjust opening of the LED part to a D-shape. The motivation to do so is to achieve index installation between the LED module and fixed reflection element with all the LED pattern aligned in the preferred location (Logan, [22]).   
Re claim 14, Choi modified above teaches the apparatus of claim 13, wherein the semicircular opening is disposed such that a diametric side of the semicircular opening passes through the center of the heating plate (D-shaped open formed on LED module mounted on fixed reflection element 260).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812